DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-19 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04/15/2022 and 09/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 9, 11 and 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent Application Publication 2020/0313151 to Haraguchi et al.
With respect to claim 1, Haraguchi et al. teach a metal plate 13 (an electrode lead plate) for a cylindrical secondary cell 10 comprising a valve member 12 (a terminal part) and an electrode roll 18 comprising a positive-electrode lead 15a (a conductive sheet), wherein the metal plate 13 (the electrode lead plate) comprises: 
an inner contact region of the metal plate 13 configured to be arranged in direct electrical contact with the valve member 12 (the terminal part), and 
an outer contact region of the metal plate 13 configured to be arranged in direct electrical contact with the positive-electrode lead 15a (the conductive sheet), wherein the outer contact region of the metal plate 13 radially surrounds the inner contact region of the metal plate 13, 
wherein the inner contact region of the metal plate 13 is recessed in relation to the outer contact region of the metal plate 13 (Haraguchi et al.: Sections [0018]-[0023]; Figs. 1-3). 

With respect to claim 2, Haraguchi et al. teach the metal plate 13 (the electrode lead plate), comprising a thin portion 13a (a fuse region) arranged between the inner contact region of the metal plate 13 and the outer contact region of the metal plate 13, the thin portion 13a (the fuse region) being adapted to break when a predetermined current passes through the thin portion 13a (the fuse region) (Haraguchi et al.: Sections [0018]-[0023]; Figs. 1-3).

With respect to claim 3, Haraguchi et al. teach the metal plate 13 (the electrode lead plate), wherein the thin portion 13a (the fuse region) comprises a current conducting area that is decreased by an indentation formed in the metal plate 13 (the electrode lead plate) (Haraguchi et al.: Sections [0018]-[0023]; Figs. 1-3).

With respect to claim 5, Haraguchi et al. teach the metal plate 13 (the electrode lead plate), wherein the inner and outer contact regions of the metal plate 13 extend in parallel planes that are distanced from one another (Haraguchi et al.: Sections [0018]-[0023]; Figs. 1-3).

With respect to claim 6, Haraguchi et al. teach the metal plate 13 (the electrode lead plate), wherein the outer contact region of the metal plate 13 is annular and the inner contact region of the metal plate 13 is circular (Haraguchi et al.: Sections [0018]-[0023]; Figs. 1-3).

With respect to claim 8, Haraguchi et al. teach the metal plate 13 (the electrode lead plate), further comprising a number of air vents 13b (electrolyte flow holes), in this case, the air vent could also act as electrolyte flow holes (Haraguchi et al.: Sections [0018]-[0023]; Figs. 1-3).

With respect to claim 9, Haraguchi et al. teach the metal plate 13 (the electrode lead plate), wherein the air vents 13b (the holes) are arranged in a pattern on the metal plate 13 (the electrode lead plate) (Haraguchi et al.: Sections [0018]-[0023]; Figs. 1-3).

With respect to claim 11, Haraguchi et al. teach a method of manufacturing a cylindrical secondary cell 10 comprising the metal plate 13 (the electrode lead plate), the valve member 12 (the terminal part) and an electrode roll 18 comprising a positive-electrode lead 15a (a conductive sheet), wherein the method comprises arranging the metal plate 13 (the electrode lead plate) in direct electrical contact with the valve member 12 (the terminal part) and with the positive-electrode lead 15a (the conductive sheet) (Haraguchi et al.: Sections [0018]-[0023]; Figs. 1-3).

With respect to claim 20, Haraguchi et al. teach a cylindrical secondary cell 10 comprising: 
an electrode roll 18 comprising a positive-electrode lead 15a (a conductive sheet), 
the metal plate 13 (the electrode lead plate), and 
a valve member 12 (a terminal part) forming an external portion of the valve member 12 (an external terminal) of the cylindrical secondary cell 10 and configured to be arranged in direct electrical contact with the metal plate 13 (the electrode lead plate) (Haraguchi et al.: Sections [0018]-[0023]; Figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0313151 to Haraguchi et al. in view of US Patent Application Publication 2009/0274949 to Meguro.
With respect to claim 4, Haraguchi et al. do not teach the metal plate 13 (the electrode lead plate), wherein the fuse region (6d) optionally comprises at least one through-hole formed through the electrode lead plate (6) such that at least one fuse element (6f) is formed in the electrode lead plate (6) the fuse element (6f) forming a current conducting area.
However, Meguro teaches a battery comprising a fuse region, wherein the fuse region comprises opening portions 24 (at least one through-hole) formed through the battery lid 2 (the electrode lead plate) such that thin-walled portions 25a to 25c (at least one fuse element) is formed in the battery lid 2 (the electrode lead plate), the thin-walled portions 25a to 25c (the fuse element) forming a current conducting area (Meguro: Sections [0068]; Fig. 2B). With the teaching from Meguro about the fuse region, it would have been obvious as of the effective filing dated of the claimed invention to have the positive-electrode lead 15a (the conductive sheet) of Haraguchi et al. is formed in the same structure as the battery lid 2 of Meguro. 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Haraguchi et al. with the teaching above from Meguro with the motivation of having a means such the fuse portion would improve safety of the battery.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0313151 to Haraguchi et al. in view of US Patent Application Publication 2021/0210813 to Sun et al.
With respect to claim 7, Haraguchi et al. further teach the metal plate 13 (the electrode lead plate), wherein the inner contact region of the metal plate 13 being recessed provides space to accommodate the bottom of the valve member 12 (the terminal part) (Haraguchi et al.: Sections [0018]-[0023]; Figs. 1-3).
However, Sun et al. teach a battery comprising a pin 15 (a rivet) as a terminal part and wherein a battery tab 34 (inner contact region) being recessed provides space to accommodate the pin 15 (a rivet head of said rivet) (Sun et al.: Section [0049]; Fig. 7).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Haraguchi et al. with the teaching above from Sun et al. with the motivation of having a means such the connection between the pin and the battery tab 34 could be hold in place.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0313151 to Haraguchi et al.
With respect to claim 10, Haraguchi et al. further teach the metal plate 13 (the electrode lead plate), wherein the metal plate 13 has a pattern has the form of 8 air vents (Haraguchi et al.: Section [0023]; Fig. 3).
Haraguchi et el. do not specifically teach the metal plate 13 (the electrode lead plate), wherein at least one of the pattern has the form of a six-pointed star, or the number of electrolyte flow holes (6g) is twelve.  
Changes in size and shape of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        10/22/2022